UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1247


CHARLES EDWARD MCCLINTON,

                Plaintiff - Appellant,

          v.

WALDEN UNIVERSITY;    GREGORY   HICKMAN;    JOANN    REGAN;   WILLIAM
BARKLEY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:13-cv-00942-MBS)


Submitted:   July 24, 2014                   Decided:      August 14, 2014


Before FLOYD and     THACKER,   Circuit    Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Edward McClinton, Appellant Pro              Se.      Mark   Edwin
Grantham, Atlanta, Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Edward McClinton appeals the district court’s

order denying relief without prejudice on his 42 U.S.C. § 1983

(2012) complaint.          The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The    magistrate    judge       recommended     that    relief      be    denied         and

advised     McClinton       that     failure     to      timely      file        specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

            The     timely       filing   of     specific       objections           to     a

magistrate       judge’s    recommendation        is     necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties     have      been    warned      of     the      consequences             of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also   Thomas   v.     Arn,    474    U.S.      140     (1985).

McClinton     has    waived      appellate      review    by     failing        to    file

specific objections after receiving proper notice.                        Accordingly,

we deny Appellees’ motion to dismiss the appeal and affirm the

judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented      in   the       materials

before    this    court    and    argument     would    not    aid   the       decisional

process.

                                                                                 AFFIRMED
                                          2